Name: Council Regulation (EEC) No 3472/88 of 7 November 1988 amending Regulation (EEC) No 3977/87 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1988 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/12 Official Journal of the European Communities 10 . 11 . 88 COUNCIL REGULATION (EEC) No 3472/88 of 7 November 1988 amending Regulation (EEC) No 3977/87 fixing, for certain fish stocks and groups of fish stocks,, the total allowable catches for 1988 and certain conditions under which they may be fished 1988 and certain conditions under which they may be fished ; Whereas, taking account of the latest scientific advice, the TAC of cod in ICES divisions VII b, c , d, e, f, g, h, j, k, VIII, IX and X and CECAF division 34.1.1 . (EC zone) may be increased, HAS ADOPTED THIS REGULATION THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas under the terms of Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available to the Community and the specific conditions under which these catches must be taken ; whereas under Article 4 of the same Regulation, the share available to the Community is allocated among the Member States ; Whereas Regulation (EEC) No 3977/87 ('), as last amended by Regulation (EEC) No 3286/88 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for Article 1 The Annex to this Regulation shall replace the corres ­ ponding elements of the Annex to Regulation (EEC) No 3977/87. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1988 . For the Council The President P. ROUMELIOTIS (l) OJ No L 24, 27. 1 . 1983, p . 1 . 0 OJ No L 375, 31 . 12. 1987, p . 1 . 0 OJ No L 292, 26. 10 . 1988 , p. 3 . 10 . 11 . 88 Official Journal of the European Communities No L 305/ 13 ANEXO / BILAG / ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Especie / Art / Art / Ã Ã ¯Ã ´Ã ¿Ã  / Species / EspÃ ¨ce / Specie / Soort / EspÃ ©cie Zona / OmrÃ ¥de / Bereich / Ã Ã Ã ½Ã · / Zone / Zone / Zona / Sector / Zona TAC Estado miembro / Medlemsstat / Mitgliedstaat / Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  / Member State / Ã tat membre / Stato membro / Lid-Staat / Estado-membro Cuota / Kvote / Quote / Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · / Quota / Quota / Contingente / Quota / Quota ( i ) (2) (3) (4) (5) Bacalao / Torsk / Kabeljau / Ã Ã ¬Ã ´Ã ¿Ã  / Cod / Cabillaud / Merluzzo bianco / Kabeljauw / Bacalhau (Gadus morhua) VII b, c, d, e, f, g, h, j , k, VIII, IX, X ; COPACE 34.1.1.(1) 23 900 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 1 060 18 270 2 440 150 1 980 CEE / EÃF / EWG / EOK/ EEC / EEG 23 900